 


 HR 4352 ENR: Faster Care for Veterans Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4352 
 
AN ACT 
To direct the Secretary of Veterans Affairs to carry out a pilot program establishing a patient self-scheduling appointment system, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Faster Care for Veterans Act of 2016.  2.Pilot program establishing a patient self-scheduling appointment system (a)Pilot programNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program under which veterans use an Internet website or mobile application to schedule and confirm medical appointments at medical facilities of the Department of Veterans Affairs.  
(b)Selection of locationsThe Secretary shall select not less than three Veterans Integrated Services Networks in which to carry out the pilot program under subsection (a).  (c)Contracts (1)AuthorityThe Secretary shall seek to enter into a contract using competitive procedures with one or more contractors to provide the scheduling capability described in subsection (a).  
(2)Notice of competitionNot later than 60 days after the date of the enactment of this Act, the Secretary shall issue a request for proposals for the contract described in paragraph (1). Such request shall be full and open to any contractor that has an existing commercially available, off-the-shelf online patient self-scheduling system that includes the capabilities specified in section 3(a).  (3)SelectionNot later than 120 days after the date of the enactment of this Act, the Secretary shall award a contract to one or more contractors pursuant to the request for proposals under paragraph (2).   
(d)Duration of pilot program 
(1)In generalExcept as provided by paragraph (2), the Secretary shall carry out the pilot program under subsection (a) for an 18-month period.  (2)ExtensionThe Secretary may extend the duration of the pilot program under subsection (a), and may expand the selection of Veterans Integrated Services Networks under subsection (b), if the Secretary determines that the pilot program is reducing the wait times of veterans seeking medical care and ensuring that more available appointment times are filled.  
(e)Mobile application definedIn this section, the term mobile application means a software program that runs on the operating system of a cellular telephone, tablet computer, or similar portable computing device that transmits data over a wireless connection.  3.Capabilities of patient self-scheduling appointment system (a)Minimum capabilitiesThe Secretary of Veterans Affairs shall ensure that the patient self-scheduling appointment system used in the pilot program under section 2, and any other patient self-scheduling appointment system developed or used by the Department of Veterans Affairs, includes, at a minimum, the following capabilities: 
(1)Capability to schedule, modify, and cancel appointments for primary care, specialty care, and mental health. (2)Capability to support appointments for the provision of health care regardless of whether such care is provided in person or through telehealth services. 
(3)Capability to view appointment availability in real time. (4)Capability to make available, in real time, appointments that were previously filled but later cancelled by other patients. 
(5)Capability to provide prompts or reminders to veterans to schedule follow-up appointments. (6)Capability to be used 24 hours per day, 7 days per week. 
(7)Capability to integrate with the Veterans Health Information Systems and Technology Architecture of the Department, or such successor information technology system. (b)Independent validation and verification (1)Independent entity (A)The Secretary shall seek to enter into an agreement with an appropriate non-governmental, not-for-profit entity with expertise in health information technology to independently validate and verify that the patient self-scheduling appointment system used in the pilot program under section 2, and any other patient self-scheduling appointment system developed or used by the Department of Veterans Affairs, includes the capabilities specified in subsection (a). 
(B)Each independent validation and verification conducted under subparagraph (A) shall be completed as follows: (i)With respect to the validation and verification of the patient self-scheduling appointment system used in the pilot program under section 2, by not later than 60 days after the date on which such pilot program commences. 
(ii)With respect to any other patient self-scheduling appointment system developed or used by the Department of Veterans Affairs, by not later than 60 days after the date on which such system is deployed, regardless of whether such deployment is on a limited basis, but not including any deployments for testing purposes. (2)GAO evaluation (A)The Comptroller General of the United States shall evaluate each validation and verification conducted under paragraph (1). 
(B)Not later than 30 days after the date on which the Comptroller General completes an evaluation under paragraph (1), the Comptroller General shall submit to the appropriate congressional committees a report on such evaluation. (C)In this paragraph, the term appropriate congressional committees means— 
(i)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and (ii)the Committees on Appropriations of the House of Representatives and the Senate.  
(c)Certification 
(1)Capabilities includedNot later than December 31, 2017, the Secretary shall certify to the Committees on Veterans’ Affairs of the House of Representatives and the Senate that the patient self-scheduling appointment system used in the pilot program under section 2, and any other patient self-scheduling appointment system developed or used by the Department of Veterans Affairs as of the date of the certification, includes the capabilities specified in subsection (a).  (2)New systemsIf the Secretary develops or begins using a new patient self-scheduling appointment system that is not covered by a certification made under paragraph (1), the Secretary shall certify to such committees that such new system includes the capabilities specified in subsection (a) by not later than 30 days after the date on which the Secretary determines to replace the previous patient self-scheduling appointment system. 
(3)Effect of capabilities not includedIf the Secretary does not make a timely certification under paragraph (1) or paragraph (2), the Secretary shall replace any patient self-scheduling appointment system developed by the Secretary that is in use with a commercially available, off-the-shelf online patient self-scheduling system that includes the capabilities specified in subsection (a). 4.Prohibition on new appropriationsNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
